DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Applicant argues with respect to the 35 U.S.C. 101 rejection that claim 1 recites the specific component of an LDPC decoder, and that the LDPC decoder is configured to generate an LDPC parity check matrix, perform LDPC decoding on the LDPC codeword, and generate a corrected codeword.
The Examiner notes that the “LDPC decoder” is merely a component recited to execute the abstract idea of the independent claims.  As per MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
Applicant further argues that specific constraints beyond what is well-understood, routine, and conventional are recited which are meaningful such that the subject matter is no longer an abstract mathematical data structure.
The Examiner asserts that claimed limitations being well-understood, routine, and conventional or not being well-understood, routine, and conventional have no bearing on the fact that claims directed to a mathematical data structure are still considered abstract.
Applicants arguments with respect to the 35 U.S.C. 102 rejection is moot because the rejection is withdrawn.
Applicant argues with respect to the 35 U.S.C. 103 rejection that Kalachev merely shows a parity check matrix with a column weight of 32 for the punctured bits, and does not teach the specific range of column weight as recited in claim 1.  Applicant points out that “Kalachev does not disclose or teach any minimum or maximum value for the column weight of the parity check matrix for the punctured bits”.
The Examiner asserts that because the column weight of 32 taught by Kalachev is within the claimed range of 7 and 35, Kalachev meets the limitation.  See MPEP 2131.03, section I: “A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mathematical/mental process without significantly more. The claim(s) recite(s) a LDPC decoding procedure based on an LDPC matrix.  This judicial exception is not integrated into a practical application for the following reasons.
The revised patent eligibility guidelines requires a two-prong analysis under step 2A.  In prong one, it is determined that the claimed limitations are directed to a mathematical/mental process.  For example:

“performing LDPC iterative decoding on the LDPC codeword using a soft-decision decoding algorithm, the LDPC iterative decoding being based on an LDPC matrix”

are steps directed to a mental process that can be performed on pen and paper (see LDPC Wikipedia section “Decoding”; cited and attached) or can be described as a mathematical algorithm (see Guruswami beginning Section 5 on page 10).  The remaining limitations:

“wherein the LDPC matrix is generated for codewords with one or more punctured or erased bits, the codeword comprising one or more punctured or erased bits, wherein the LDPC matrix adheres to one or more of the following constraints: a) for each column corresponding to a punctured or erased bit, the LDPC matrix comprises a row comprising a 1 in the column and a 0 in the other columns corresponding to a punctured or erased bit, b) in a row for a given check node, at most two 1s are present in columns corresponding to punctured or erased bits, and c) each column corresponding to a punctured or erased bit has a column weight of at least 7 and at most 35.”

describe the structure of the LDPC matrix as shown in the specification in Figs. 6.  A matrix is an abstract mathematical data structure that can also be produced mentally.  The same applies to claims 9-14.
Claims 2, 3, 16, and 17 are also directed to a mathematical algorithm as shown by Guruswami beginning in Section 5.5 on page 16.
In prong two, it is determined whether any additional elements rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional elements to the abstract method are as follows: an LDPC decoder; processing circuitry; and non-transitory machine-readable storage medium.  The LDPC decoder and processing circuitry, in combination with the machine-readable storage medium, serve to execute the steps of the method.  The same applies to claims 4-7.  Mere instructions to implement an abstract idea on a computer merely uses the computer as a tool to perform the abstract idea (see MPEP 2106.05f).  Therefore, these additional elements are not indicative of integration into a practical application.  
In step 2B, an evaluation is made as to whether the claim as a whole amounts to significantly more than the exception itself.  The analysis is the same as laid out in step 2A above, and therefore the conclusion is the same: claims 1-17 are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudekar in view of Kalachev et al (US Pat. Pub. 2018/0337691; hereinafter referred to as Kalachev).
As per claim 1:	Kudekar teaches a decoder apparatus for decoding a low-density parity-check code, LDPC, codeword, the apparatus comprising: 
an LDPC decoder (Fig. 7) configured to generate an LDPC parity check matrix (Fig. 4A) and perform LDPC iterative decoding on the LDPC codeword using the LDPC parity check matrix using a soft-decision decoding algorithm (paragraph 80), 
wherein the LDPC decoder is configured to generate the LDPC parity check matrix for codewords with one or more punctured or erased bits (Fig. 6, 604), the codeword comprising one or more punctured or erased bits (Fig. 8, 804), 
wherein the LDPC decoder is configured to generate the LDPC parity check matrix that meets one or more of the following constraints: 
a) for each column corresponding to a punctured or erased bit, the LDPC parity check matrix comprises only one row comprising a 1 in the column and a 0 in all other columns corresponding to other punctured or erased bits, 
b) in a row for a given check node, at most two 1s are present in columns corresponding to punctured or erased bits (Fig. 15; each row has only one 1 present in the columns of                                 
                                    
                                        
                                            b
                                        
                                        →
                                    
                                
                            ), and 
c) each column corresponding to a punctured or erased bit has a column weight of at least 7 and at most 35.
Not explicitly disclosed by Kudekar is each column corresponding to a punctured or erased bit has a column weight of at least 7 and at most 35.  However, Kalachev in an analogous art teaches that each column corresponding to a punctured or erased bit (Fig. 2, 240; paragraph 45) has a column weight of at least 7 and at most 35 (in Fig. 4B the punctured information column has a maximum column weight of 32).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the generator matrix of Kalachev.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have reduced memory conflicts in the hardware implementation of the decoder (paragraph 61).
As per claim 4:
	Kudekar teaches the decoder apparatus according to claim 1, wherein the decoder apparatus is a communication device (Fig. 7, 700).As per claim 6:	Kudekar teaches the decoder apparatus according to claim 1, wherein the decoder apparatus is a memory device comprising memory circuitry (Fig. 2, 272 and Fig. 3, 306), wherein the decoder apparatus is configured to decode codewords obtained from the memory circuitry (Fig. 7, 726).
As per claim 7:	Kudekar teaches the decoder apparatus according to claim 1, wherein the decoder apparatus is a storage device comprising storage circuitry (Fig. 2, 272 and Fig. 3, 306), wherein the decoder apparatus is configured to decode codewords obtained from the storage circuitry (Fig. 7, 726).
As per claim 8:	Kudekar teaches an apparatus (Fig. 3) for generating a low-density parity-check code, LDPC, parity check matrix (Fig. 4A and 15), the apparatus comprising processing circuitry configured to generate the LDPC parity check matrix using a generator algorithm (Fig. 6, 602), 
wherein the processing circuitry is configured to generate the LDPC parity check matrix for codewords with one or more punctured or erased bits (Fig. 6, 604; Fig. 8, 804), 
wherein the processing circuitry is configured to generate the LDPC parity check matrix to meet one or more following constraints: 
a) for each column corresponding to a punctured or erased bit, the LDPC parity check matrix comprises only one row comprising a 1 in the column and a 0 in all other columns corresponding to other punctured or erased bits, 
b) in a row for a given check node, at most two is are present in columns corresponding to punctured or erased bits (Fig. 15; each row has only one 1 present in the columns of                                 
                                    
                                        
                                            b
                                        
                                        →
                                    
                                
                            ), and 
c) each column corresponding to a punctured or erased bit has a column weight of at least 7 and at most 35.
Not explicitly disclosed by Kudekar is each column corresponding to a punctured or erased bit has a column weight of at least 7 and at most 35.  However, Kalachev in an analogous art teaches that each column corresponding to a punctured or erased bit (Fig. 2, 240; paragraph 45) has a column weight of at least 7 and at most 35 (in Fig. 4B the punctured information column has a maximum column weight of 32).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the generator matrix of Kalachev.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have reduced memory conflicts in the hardware implementation of the decoder (paragraph 61).
As per claim 13:	Kudekar teaches the apparatus according to claim 8, wherein the LDPC parity check matrix is an LDPC parity check matrix for use with an LDPC soft-decision decoding algorithm (paragraph 80).
As per claim 14:	Kudekar teaches the apparatus according to claim 8, wherein the LDPC parity check matrix comprises a plurality of columns corresponding to a plurality of code bits of the codeword (columns of Fig. 15), and one or more columns corresponding to one or more punctured or erased bits of the codeword (Fig. 15,                         
                            
                                
                                    b
                                
                                →
                            
                        
                    ).
As per claim 15:	Kudekar teaches a non-transitory machine-readable storage medium including program code (paragraph 122), when executed, to cause a machine to perform a method for decoding a low-density parity-check code, LDPC, codeword, the method comprising: 
perform LDPC iterative decoding on the LDPC codeword using a soft-decision decoding algorithm (paragraph 80), the LDPC iterative decoding being performed based on an LDPC parity check matrix (Fig. 4A), 
wherein the LDPC parity check matrix is generated for codewords with one or more punctured or erased bits (Fig. 6, 604), the codeword comprising one or more punctured or erased bits (Fig. 8, 804), 
wherein the LDPC parity check matrix satisfies one or more of the following constraints: 
a) for each column corresponding to a punctured or erased bit, the LDPC parity check matrix comprises only one row comprising a 1 in the column and a 0 in all other columns corresponding to a punctured or erased bit, 
b) in a row for a given check node, at most two 1s are present in columns corresponding to punctured or erased bits (Fig. 15; each row has only one 1 present in the columns of                                 
                                    
                                        
                                            b
                                        
                                        →
                                    
                                
                            ), and 
c) each column corresponding to a punctured or erased bit has a column weight of at least 7 and at most 35.
Not explicitly disclosed by Kudekar is each column corresponding to a punctured or erased bit has a column weight of at least 7 and at most 35.  However, Kalachev in an analogous art teaches that each column corresponding to a punctured or erased bit (Fig. 2, 240; paragraph 45) has a column weight of at least 7 and at most 35 (in Fig. 4B the punctured information column has a maximum column weight of 32).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the generator matrix of Kalachev.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have reduced memory conflicts in the hardware implementation of the decoder (paragraph 61).

Claims 2, 3, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudekar in view of Kalachev in view of Varnica et al (US Pat. 8,219,878; hereinafter referred to as Varnica).
As per claim 2:	Kudekar teaches the decoder apparatus according to claim 1.  Not explicitly disclosed is wherein the soft-decision decoding algorithm is a message-passing algorithm.  However, Varnica in an analogous art teaches an iterative message passing LDPC decoding algorithm (col. 5, lines 28-32).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a message passing LDPC decoding algorithm in Kudekar.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Varnica states that it was an example of iterative decoding, and iterative decoding was used by Kudekar as stated in paragraph 80.
As per claim 3:	Kudekar teaches the decoder apparatus according to claim 1.  Not explicitly disclosed is wherein the soft-decision decoding algorithm is a belief-propagation-based algorithm or a min-sum-based algorithm.  However, Varnica in an analogous art teaches an iterative min-sum LDPC decoding algorithm (col. 5, lines 28-32).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a min-sum LDPC decoding algorithm in Kudekar.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Varnica states that it was an example of iterative decoding, and iterative decoding was used by Kudekar as stated in paragraph 80.
As per claim 16:	Kudekar teaches the non-transitory machine-readable storage medium according to claim 15.  Not explicitly disclosed is wherein the soft- decision decoding algorithm is a message-passing algorithm.  However, Varnica in an analogous art teaches an iterative message passing LDPC decoding algorithm (col. 5, lines 28-32).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a message passing LDPC decoding algorithm in Kudekar.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Varnica states that it was an example of iterative decoding, and iterative decoding was used by Kudekar as stated in paragraph 80.
As per claim 17:	Kudekar teaches the non-transitory machine-readable storage medium according to claim 16.  Not explicitly disclosed is wherein the soft- decision decoding algorithm is a belief-propagation-based algorithm or a min-sum- based algorithm.  However, Varnica in an analogous art teaches an iterative min-sum LDPC decoding algorithm (col. 5, lines 28-32).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a min-sum LDPC decoding algorithm in Kudekar.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Varnica states that it was an example of iterative decoding, and iterative decoding was used by Kudekar as stated in paragraph 80.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudekar in view of Kalachev in view of Schedelbeck et al (US Pat. Pub. 2019/0089373; hereinafter referred to as Schedelbeck).
As per claim 5:	Kudekar teaches the decoder apparatus according to claim 4 above.  Not explicitly disclosed is wherein the decoder apparatus is a communication device for communicating via a passive optical network.  However, Schedelbeck in an analogous art teaches using LDPC codes in a passive optical network (Fig. 7; paragraph 2).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a passive optical network in Kudekar.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the teachings of Kudekar could have been applied to any type of network without producing unexpected results (Kudekar paragraphs 43-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111